Citation Nr: 1308590	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than March 12, 2007, for the grant of a 20 percent disability rating for right lower extremity sensory deficit ("right lower extremity disability"), associated with chronic thoracolumbar strain (a "back disability"). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1985 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted which an increased rating of 40 percent for service-connected chronic lumbosacral strain with degenerative disc disease (back disability) and awarded a separate 20 percent evaluation for right lower extremity radiculoapthy, both effective from March 12, 2007.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  An unappealed and final January 2004 RO rating decision denied a rating greater than 20 percent for service-connected chronic lumbosacral strain with degenerative disc disease (back disability).

2.  The claim for an increased rating for service-connected back disability that resulted in the separate 20 percent rating for right lower extremity radiculopathy was filed on March 12, 2007.

3.  A formal or informal claim for an increased rating for back disability was not filed between the most recent prior final denial of a claim for an increased rating for this disability and the March 12, 2007 claim for increase on appeal.

4.  A VA treatment record noted neurological impairment of the right lower extremity on May 23, 2006-within one year of the receipt of Veteran's claim for increase for service-connected back disability.

CONCLUSION OF LAW

The criteria for an effective date of May 23, 2006, but no earlier, for the grant of a 20 percent rating for right lower extremity radiculopathy, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to entitlement to an earlier effective date for right lower extremity radiculopathy, under 38 U.S.C. § 5110(a), the effective date of an increase in disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

The Court of Appeals for Veterans Claims (Court) and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.

The Courts have not given the Board much guidance regarding the issue of what is a "claim" in the context of this case.  For example, does a "claim" for a right knee disability include the residual of this disability, or any other disability, including any other problems associated with this problem, including, for example, a left knee problem?  In the Veteran's case, when he filed a claim for his back, and made no mention of his lower extremities, does this constitute a "claim" for a lower extremity problem, or any other problem the Veteran is receiving treatment for?

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

Earlier Effective Date for Right Lower Extremity Radiculopathy

The Veteran contends that a date earlier than March 12, 2007, should be established for the grant of service connection for right lower extremity radiculopathy.  Having carefully considered the claim in light of the record and the applicable law, and resolving all reasonable doubt in the Veteran's favor, the Board will grant the appeal.

In September 1987, the RO awarded service connection for a back disability and assigned a noncompensable (0 percent) rating, effective July 9, 1987.  In a July 1995 rating decision, the RO increased the rating for the Veteran's service-connected back disability to 10 percent and assigned an effective date of January 23, 1995.  

In a June 1997 rating decision, the RO increased the rating for the Veteran's service-connected back disability to 20 percent and assigned an effective date of January 23, 1995.  This rating was continued in a January 2004 rating decision.  The Veteran did not appeal that part of the January 2004 rating decision that continued the 20 percent rating for service-connected back disability.  

The Board finds, as a matter of law, that the RO's January 2004 rating decision, with regard to the denial of an increased rating for the Veteran's service-connected back disability, is final and cannot be revisited absent a CUE claim.  Rudd, 20 Vet. App. at 300; 38 C.F.R. § 3.105(a).  CUE has not been raised.    

The Veteran submitted an October 2001 VA treatment record reflecting numbness of toes, contending that this report should be viewed as an informal claim.  As noted above, the RO continued a 20 percent disability rating assigned to the service-connected back disability in a final January 2004 rating action.  The Board points out that the Veteran's right lower extremity radiculopathy is considered as part of his service-connected back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (indicating that under the General Rating Formula for Diseases and Injuries of the Spine, any related neurological abnormality is to be considered and rated separately).  However, the RO specifically found at this time that there was normal sensation in the extremities with deep tendon reflexes at 2+ for the upper and lower extremities and no loss of motor strength in the extremities, notwithstanding this report, whether or not one would call it an "claim".  Simply stated, at this time this disability was not found and the Veteran did not appeal.  

In the absence of an associate objective neurologic disability, an additional rating for neurologic deficits is not warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The effect of this finality is to preclude an award of an effective date prior to the January 2004 denial.  See Rudd, 20 Vet. App. at 300.

Following the January 2004 RO decision, the record does not reflect any written statement from the Veteran evidencing an intent to file a claim for an increased rating for service-connected back disability until the Veteran's written application for increased benefits received on March 12, 2007.  A review of the record reveals that there is no communication from the Veteran or a representative of the Veteran to VA which can be interpreted as a "claim" for right lower extremity radiculopathy as a complication of the Veteran's service-connected back disability after the January 2004 rating decision, and prior to the March 12, 2007 claim.  The Board notes that there is no document of record that could constitute an earlier claim for increased rating for lumbar spine disability or for service connection for right lower extremity radiculopathy upon which an earlier effective date could be granted.  

The Veteran submitted a December 2005 VA treatment record, contending that this report should be viewed as an informal "claim".  The Veteran reported experiencing burning in the ball of his left foot and had experienced numbness in his feet and into the toes; however, he does not mention any current right leg pain, numbness, or weakness and the VA examiner reported adequate strength of all muscle groups and no tenderness of the right foot.  Thus, an earlier effective date of award based upon a pending claim under 38 C.F.R. § 3.155 or 38 C.F.R. § 3.157 is found to be not warranted.  

In this regard, it is important for the Veteran to understand that there are some important functions the VA must undertake to assist a Veteran when a Veteran files a claim.  However, there are also important actions the Veteran must undertake as well.  Simply stated, if the Veteran wants compensation for a disability, or more compensation for a disability, he or she must let the VA clearly know in a timely manner.  Getting treatment for a disability and assuming that the VA should know that it is the residuals of a service connected disability is simply beyond the scope of VA's duty to assist.  There are simply some actions the Veteran must undertake if he wants compensation to begin: attending examinations, obtain private treatment records for VA review (or letting the VA know where they are located in order to all VA to obtain them) and, most importantly, filing a claim for VA compensation and letting the VA know what the problem or problems are in a timely manner if he wants VA compensation to begin in a timely manner.  The VA can not guess.              

The Board's inquiry now shifts to the date entitlement arose - that is when it was factually ascertainable that a separate 20 percent disability rating was warranted for the Veteran's right lower extremity radiculopathy.  The time frame in question starts a year before the March 12, 2007 date of receipt of the claim-in other words, from March 12, 2006.

The Veteran's right lower extremity radiculopathy has been rated under Diagnostic Code (DC) 8520.  38 C.F.R. § 4.124a.  Pursuant to DC 8520, moderate incomplete paralysis of the sciatic nerve warrants a 20 percent disability rating.  Symptoms of sciatica include pain radiating from the back into the buttocks and into the lower extremity.  Dorland's Illustrated Medical Dictionary 1703 (31st ed. 2007).  Treatment records dated from May 2006 to March 2007 reflect reports of shooting pain from the lower back down to the right leg.  These records reflect assessments of chronic low back pain with radiation into the right leg.  In a May 2006 VA treatment record, the Veteran reported his back pain was the same, except for the shooting pain from his back down into his leg.  In a November 2006 VA treatment record, the Veteran reported shooting pain from his back down to his right leg and that he could not complete the activities of daily living without pain medication.  

Based on a review of the record, the Board finds that May 23, 2006 is the earliest date on which it is factually ascertainable that a separate 20 percent disability rating was warranted.  Subsequently, the claim was received by the RO on March 12, 2007, within one year of the May 23, 2006 VA treatment record.

In summary, based upon a complete review of the evidence on file, and for reasons and bases expressed above, the Board finds that an effective date of May 23, 2006 is the earliest effective date assignable for the separate 20 percent disability rating for right lower extremity radiculopathy.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The appeal as to this issue is accordingly allowed to that extent.

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated in January 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded VA examinations pertaining to the issue on appeal during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical and mental examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist.  

ORDER

An effective date of May 23, 2006, for a separate 20 percent rating for right lower extremity radiculopathy is granted, subject to governing criteria applicable to the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


